Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The application of Satish Poddar for Locking Medication Containers and Methods Of Use Thereof filed 11/10/21 has been examined. Claims 1-23 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes the phrase “The present discloser”. This is implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,8,13,22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garcia et al. US Patent Application Publication 20170270274

         Regarding claim 1, Garcia teaches a medication container comprising:
a cone extending upward from a bottom of the medication container (fig. 2, fig. 3, paragraph 057), wherein the medication container includes an indicator of a medication (electronic interface 110 provide an indication of a medication, paragraph 056); and
a turntable including a well, wherein the turntable is rotatably connected to the cone and wherein a size parameter of the well is selected based on one or more dimensions of the medication (fig. 2. Paragraph 057).
       Regarding claim 2, Garcia teaches the medication is a single pill (paragraph 012,050).
       Regarding claim 3, Garcia teaches  the indicator is a recession formed into the medication container, wherein the recession is sized to complementary receive the medication.
       Regarding claim 4, Garcia teaches the indicator is a recession formed into a lid of the medication container (106, fig. 1, paragraph 050).
          Regarding claim 5, Garcia teaches he medication container comprising a motor, wherein the turntable is rotated by the motor (paragraph 050).
       Regarding claim 8, Garcia teaches a locking mechanism operable to lock the medication container (paragraph 050).
        Regarding claim 13, Garcia teaches a security mechanism operable to provide access to the medication (lockable container, paragraph 050).
          Regarding claim 22, Garcia teaches a medication collector comprising a plurality of medication containers (paragraph 050) , each of the medication containers comprising:
a cone extending upward from a bottom of the medication container, the medication container including an indicator of a medication (fig. 2, fig. 3, paragraph 057); and
a turntable including a well, wherein the turntable is rotatably attached to a cone and a size parameter is selected based on one or more dimensions of the medication (fig. 2. Paragraph 057).
       Regarding claim 23, Garcia teaches a medication collection tray, wherein the medication collection tray is affixed below each medication container of the plurality of medication containers, wherein the medication collection tray is operable to collect dispensed medication from the plurality of medication containers (paragraph 012,052).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. US Patent Application Publication 20170270274 in view of Lim US Patent Application Publication 20150272825.
           Regarding claims 7 and 9, Garcia teaches a lockable container (paragraph 050) and the turntable is rotated to provide access to the container (paragraph 050) but is silent on teaching the turntable based on an input selected from the group consisting of an alphanumeric security code, a fingerprint scan, voice input, an override code, a wired signal, and a wireless signal. Lim in an analogous art teaches a user entering an alphanumeric code in order to unlock a medicine container a medication container (paragraph 012, 034).
        It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Garcia as disclosed by Lim because such modification improves the security of the medication container and further limiting access to authorized users. 
         Regarding claim 10, Garcia is silent on teaching an accelerometer, wherein an orientation of the medication container is determined based on an input from the accelerometer. Lim in analogous art teaches the medicine container comprises an accelerometer, wherein an orientation of the medication container is determined based on an input from the accelerometer (paragraph 027,0100).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Garcia as disclosed by Lim because such modification represents an improvement over the system of Garcia by sensing various condition the container is subjected and enabling corrective or safety measured to be implemented.
Claim(s) 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim US Patent Application Publication 20150272825 in view of Nguyen et al. US Patent Application Publication 20070135965.
         Regarding claim 16,19, Lim teaches a secured container storing secured medication, the secured container comprising:
a dispensing mechanism disposed within the secured container operable to dispense the secured medication (paragraph 012);
an input mechanism (paragraph 013);
a processor (320) communicatively connected to the dispensing mechanism and the input mechanism (fig. 3); and
a memory (330), communicatively connected to the processor, having instructions that (fig. 3), when executed by the processor, cause the processor to effectuate operations comprising:
receiving an input via the input mechanism (paragraph 0147); and is silent on teaching based on a determination that the input does not satisfy the credential, a prompt for a user to access an unsecured medication in an unsecured container. Nguyen in an analogous art teaches storing medication in a secured and unsecured manner and access to the secured medication is granted when the user is authenticated and access to the unsecured medication does not require authentication. (paragraph 053).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lim to, based on a determination that the input does not satisfy the credential, a prompt for a user to access an unsecured medication in an unsecured container because such modification represents an improvement over the system Lim by allowing the container to be more adaptable by providing secured and unsecured medication. 
         Regarding claim 17, Lim teaches the input mechanism is selected from the group consisting of an alphanumeric keypad, a fingerprint scanner, a microphone, and a wireless signal (paragraph 013).
         Regarding claim 18, Lim teaches the operations further comprise receiving an indication of a time interval during which the credential is usable via the input mechanism to operate the dispensing mechanism, and the input is received at a time during the time interval (paragraph 012, 079).
          Regarding claims 20-21, Lim teaches a display, wherein the prompt for the user to access the  medication is provided via the display (paragraph 013) and also teaches comprising a speaker for prompting the user to access the medication (paragraph 037) but is silent on teaching accessing unsecured medication. Nguyen in an analogous art teaches storing medication in a secured and unsecured manner and access to the secured medication is granted when the user is authenticated and access to the unsecured medication does not require authentication. (paragraph 053) and also teaches comprising a speaker for prompting the user to access the medication.
.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lim to dispensed both secured and unsecured medication , based on a determination that the input does not satisfy the credential because such modification represents an improvement over the system Lim by allowing the container to be more adaptable by providing secured and unsecured medication. 
.









	Allowable Subject Matter
Claim 6,11-12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art of record is silent on teaching a strip disposed on a surface of the medication container, wherein the strip is operable to create vibratory interference with the turntable when the turntable is rotated by the motor.
         Regarding claim 11, the prior art of record is silent on teaching a first sensor operable to detect a first object at a first position in the well and a second sensor operable to detect a second object in second position in the well, wherein the medication container is operable to identify a breach if the second sensor detects the second object prior to the first sensor detecting the first object.
       Regarding claim 12, the prior art of record is silent on teaching a first sensor operable to detect a first object and a second sensor operable to detect a second object, wherein the medication container is operable to identify a breach if the second sensor detects the second object prior to the first sensor detecting the first object.
      Regarding claim 14, the prior art of record is silent on teaching a scraper, wherein the scraper directs medication into the well at a first orientation of the turntable and the scraper prevents medication from entering the well at a second position of the turntable.
        Regarding claim 15, the prior art is silent on teaching a first end of the scraper overlaps the well at a third orientation of the turntable, a second end of the scraper overlaps the well at a fourth orientation of the turntable, and the medication container is configured to alternately rotate the turntable between the third orientation and the fourth orientation until a pill is detected, by a sensor, in the well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683